ORDER
The Court having considered the Petition for Indefinite Suspension by Consent of Respondent filed in the above entitled case, it is this 6th day of May, 2008
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED and the respondent, DAVID ALAN ENGLEHART, is indefinitely suspended by consent from the practice of law in Maryland, and it is further
ORDERED, that the Clerk of this Court shall strike the name of David Alan Englehart from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact *427to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.